*576OPINION

Per Curiam:

An indictment, authorized as a result of a True Bill by the Clark County Grand Jury, charged Joyce E. Campbell with selling a controlled substance (marijuana), a felony under NRS 453.321 and NRS 453.161.
A pretrial petition for habeas corpus challenged the quantum of evidence to sustain the - charge. Habeas was denied and in this appeal the same contention is reurged.
The only evidence connecting Ms. Campbell to the charged offense was that she and her two month old child were in a residence when an undercover agent purchased a baggie of marijuana from another person. After the transaction was completed the undercover agent requested Ms. Campbell to go to the kitchen and get him a paper sack, which she did.
The physical presence and recited conduct of Ms. Campbell may well subject her to some criminal charge; however, we deem this evidence insufficient to establish probable cause that she made a “sale.” Cf. Egan v. Sheriff, 88 Nev. 611, 503 P.2d 16 (1972). Accordingly, the charge against her should have been dismissed in the writ proceedings.
Reversed.